Citation Nr: 0504934	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C, evaluated 
as 10 percent disabling, based on an initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.

This appeal arises from an October 2002 rating action of the 
New York, New York, Department of Veterans' Affairs (VA) 
Regional Office (RO), granting the veteran service connection 
for hepatitis C, and awarding a 10 percent rating.  The 
veteran has taken issue with the award of the 10 percent 
rating.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Hepatitis C is manifested by complaints of intermittent 
fatigue, but does not require dietary restriction or 
continuous medication, nor does it cause incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).

3.  Hepatitis C has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with the veteran's 
employment.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7354 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when " a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  

The veteran's claim for service connection for hepatitis C 
was received in April 2002.  That same month, the RO informed 
the veteran, via letter, of VA's duty to notify him about the 
evidence needed to complete his claim, the evidence he needed 
to provide, and the evidence VA would endeavor to obtain for 
him.  The January 2003 statement of the case provided him 
with the law and regulations addressing VCAA.  When 
additional development was found to be necessary, the RO 
dutifully notified the veteran.  Once that development was 
completed, a supplemental statement of the case was issued in 
November 2004 containing the appropriate law and regulations, 
as well as a discussion of the evidence.

There is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As such, the Board 
concludes that any error in due process is harmless, and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).  

Factual Background

In October 2002, service connection for hepatitis C was 
granted, based on service medical records showing that the 
veteran was treated for a gunshot wound and shell fragment 
wounds in service.  It was determined that it was reasonable 
to conclude that during treatment for these wounds, the 
veteran was exposed to elements that resulted in his 
acquiring hepatitis C.

During a December 2001 VA medical examination, the veteran 
related that he was diagnosed with hepatitis C in 1994.  He 
denied debilitating fatigue.  He was treated with Interferon 
for 5 months, but could not tolerate the side effects.  
Objectively, he weighed 150 pounds, and indicated that his 
weight had not changed in the prior year.  Body build was 
normal.  State of nutrition was good.  Examination of the 
abdomen revealed that the liver edge was nonpalpable and 
nontender.  The spleen was nonpalpable.  No masses were 
appreciated.  Liver function studies were elevated.  The 
diagnosis  was hepatitis C.

A VA medical examination was performed in May 2002.  The 
veteran reported the same medical history as previously 
recorded.  He was taking no medication for the hepatitis C.  
He denied vomiting, hemoptysis, melena, abdominal pain, 
fever, distension, or nausea.  He reported occasional fatigue 
with no weakness.  He was occasionally depressed or anxious.  
Objective examination revealed a 4-pound loss (although his 
weight was identical as recorded in December 2001), He was 
not malnourished, there were no ascites, no melena, no 
hemoptysis, and no pain or tenderness on abdominal 
examination.  Liver size was normal.  Muscle strength showed 
good tone, and no muscle wasting.  No spider angiomata were 
noted.  He denied esophageal varices or adhesions.  He did 
not have gall bladder disease.  Liver studies revealed some 
elevated readings.  The diagnosis was chronic hepatitis.

A December 2002 statement from Jadish Gupta, M.D., P.C., was 
to the effect that the veteran was under his care for chronic 
active hepatitis C.  The veteran was weak and tired, and 
became fatigued with mild exertion or work.

A VA medical examination was performed in July 2004.  The 
veteran recited the same medical history as previously noted.  
He was taking no medication for the hepatitis C.  Current 
complaints included feeling fatigued most of the time.  He 
noted that about six months earlier, he experienced an 
episode of right upper quadrant pain with vomiting and 
nausea.  The pain on vomiting resolved spontaneously, but he 
continued to have nausea in the morning.  He had no 
hemoptysis, no melena and no hematochezia.  He worked as a 
clerk, eight hours a day, but had to push himself through the 
day because of fatigue.  On objective examination, it was 
remarked that he looked well, was well nourished, and not in 
acute distress.  He was not jaundiced or pale.  Lungs and 
heart were normal.  The abdomen was soft and nontender.  No 
ascites or hepatosplenomegaly were noted.  Liver span was 
about 8-cm.  There were no signs of liver failure.  
Laboratory studies were performed, and the results were 
recorded.  The diagnosis was Hepatitis C, patient not on 
treatment.  The physician remarked that there was no clinical 
evidence of liver failure.  However, the veteran did have 
more symptoms than when last examined.  The examiner 
concluded that it was more likely than no that there had been 
a slight worsening of the infection.  

VA outpatient treatment records associated with the claims 
folder indicate that in late July 2004, the veteran was found 
to be asymptomatic regarding hepatitis C.  He was reported to 
"be still working as a longshoreman?"  He weighed 150 
pounds.  Liver function tests showed some improvement.  The 
veteran stated that he was asymptomatic and did not want any 
treatment.

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004)

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as  "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Hepatitis C, manifested by daily fatigue, 
malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain) having a total duration of at least 
four weeks, but less than six weeks, 
during the past 12-month period, merits a 
40 percent rating.

Hepatitis C, manifested by daily fatigue, 
malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least two weeks, but less 
than four weeks, during the past 12-month 
period, warrants a 20 percent rating.

Hepatitis C, manifested by intermittent 
fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least one week, but less 
than two weeks, during the past 12-month 
period, warrants a 10 percent rating.  

Note (1): Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, 
under an appropriate diagnostic code, but 
do not use the same signs and symptoms as 
the basis for evaluation under DC 7354 
and under a diagnostic code for sequelae. 
(See §4.14.).

Note (2): For purposes of evaluating 
conditions under diagnostic code 7354, 
"incapacitating episode" means a period 
of acute signs and symptoms severe enough 
to require bed rest and treatment by a 
physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 
(2004).

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: a finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  38 C.F.R. 
§ 3.321 (b)(1) (2004).

Analysis

The evidence of record does not show that the veteran's 
service-connected residuals of hepatitis C are productive of 
daily fatigue, malaise, or anorexia (without weight loss or 
hepatomegaly) requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of two 
weeks but less than four weeks during the past 12-month 
period, as required for a 20 percent evaluation.  To the 
contrary, the record shows that dietary restriction is not 
required; that the veteran denies the taking of any 
medications and that there is no history of incapacitating 
episodes of any duration.  While the Board has considered Dr. 
Gupta's December 2002 statement regarding the veteran's 
fatigue with mild exertion, we find the evidence obtained 
during the veteran's visits to VA medical facilities, more 
probative.  In July 2004, it was remarked that liver function 
studies had improved.  Finally, in July 2004, during a VA 
outpatient visit, the veteran stated that he was asymptomatic 
and did not desire treatment.

Based upon the foregoing, the Board finds that the veteran's 
service-connected residuals of hepatitis C are not productive 
of impairment sufficient to warrant assignment of a rating in 
excess of the currently assigned 10 percent evaluation.  For 
the reasons and bases stated, the appeal is denied as to that 
issue.

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's Hepatitis C has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment.  




ORDER

Entitlement to an increased rating for Hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


